MEMORANDUM **
Wesley B. Bowen appeals pro se the decision of the United States Tax Court granting appellee’s motion for judgment on the pleadings in Bowen’s Petition for Re-determination of federal income taxes owed for tax years 1995, 1999 and 2000. We have jurisdiction pursuant to 26 U.S.C. § 7482. Our review is de novo, Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993), and we affirm the Tax Court in substance because it properly rejected as meritless Bowen’s contention that he has no legal obligation to file or to pay federal income taxes since the American income tax system is based upon voluntary compliance. See generally Wilcox v. Commissioner, 848 F.2d 1007, 1008 (9th Cir.1988).
The government concedes that remand is required to correct a clerical error in the Tax Court order that showed the penalty amounts for 1999 and 2000 in the wrong columns. Accordingly, we remand to the Tax Court to correct its order to reflect that the year 1999 penalties under 26 U.S.C. § 6651 are $586.00, the year 1999 section 6654 penalties are $113.45, the year 2000 section 6651 penalties are $655.25, *433and the year 2000 section 6654 penalties are $140.02.
AFFIRMED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.